Name: Commission Regulation (EC) No 1534/2002 of 28 August 2002 correcting the Swedish language version of Regulation (EC) No 214/2001 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in skimmed-milk powder
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  distributive trades;  economic policy
 Date Published: nan

 Avis juridique important|32002R1534Commission Regulation (EC) No 1534/2002 of 28 August 2002 correcting the Swedish language version of Regulation (EC) No 214/2001 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in skimmed-milk powder Official Journal L 231 , 29/08/2002 P. 0035 - 0035Commission Regulation (EC) No 1534/2002of 28 August 2002correcting the Swedish language version of Regulation (EC) No 214/2001 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in skimmed-milk powderTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 10 thereof,Whereas:(1) The Swedish language version of Commission Regulation (EC) No 214/2001(3) differs from the texts in the other official Community languages. The necessary corrections should therefore be made to that language version.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products,HAS ADOPTED THIS REGULATION:Article 1A correction is hereby made to Annex II(2) to Regulation (EC) No 214/2001.The correction concerns only the Swedish language version of the Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 37, 7.2.2001, p. 100.